EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Trent Hoffman on 11 March 2022.
The application has been amended as follows:
1.	(Currently Amended) A method for monitoring a dual-stage, separated gas/fluid shock strut, comprising:
	receiving, by a controller, a primary chamber temperature sensor reading;
	receiving, by the controller, a primary chamber pressure sensor reading;
receiving, by the controller, a shock strut stroke sensor reading;
activating a secondary chamber of the dual-stage, separated gas/fluid shock strut by compressing the dual-stage, separated gas/fluid shock strut and thereby increasing a primary chamber pressure to be equal to or greater than a secondary chamber pressure;
	calculating, by the controller, a secondary chamber nominal pressure based upon the primary chamber temperature sensor reading;
	determining, by the controller, a shock strut stroke associated with the secondary chamber nominal pressure;

	calculating, by the controller, a volume of gas in a primary gas chamber of the dual-stage, separated gas/fluid shock strut based upon at least the volume of oil;
calculating, by the controller, a number of moles of gas in the primary gas chamber of the dual-stage, separated gas/fluid shock strut;
calculating, by the controller, a volume of oil leaked into the primary gas chamber of the dual-stage, separated gas/fluid shock strut;
calculating, by the controller, a volume of gas in [[a]] the secondary chamber of the dual-stage, separated gas/fluid shock strut; and
calculating, by the controller, a number of moles of gas in the secondary chamber of the dual-stage, separated gas/fluid shock strut.
2.	(Original) The method of claim 1, wherein the calculating, by the controller, the volume of oil in the oil chamber comprises:
calculating, by the controller, a first oil volume estimate using the secondary chamber nominal pressure and the shock strut stroke associated with the secondary chamber nominal pressure;
calculating, by the controller, a second secondary chamber nominal pressure;
determining, by the controller, a second shock strut stroke associated with the second secondary chamber nominal pressure; 
calculating, by the controller, a second oil volume estimate using the second secondary chamber nominal pressure and the second shock strut stroke associated with the secondary chamber nominal pressure.

4.	(Original) The method of claim 3, wherein the servicing message comprises an indication of a quantity of oil in the dual-stage, separated gas/fluid shock strut.
5.	(Original) The method of claim 3, wherein the servicing message comprises an indication of a quantity of gas in the dual-stage, separated gas/fluid shock strut.
6.	(New) The method of claim 1, wherein the primary chamber temperature sensor reading is received from a temperature sensor coupled to a primary chamber of the dual-stage, separated gas/fluid shock strut.
7.	(New) The method of claim 1, wherein the primary chamber pressure sensor reading is received from a pressure sensor coupled to the primary chamber of the dual-stage, separated gas/fluid shock strut.
8.	(New) The method of claim 1, wherein the shock strut stroke sensor reading is received from a stroke sensor. 
9.	(New) The method of claim 1, wherein the calculating, by the controller, the volume of oil in the oil chamber of the dual-stage, separated gas/fluid shock strut is based upon the shock strut stroke associated with the secondary chamber nominal pressure.		
ALLOWABLE SUBJECT MATTER
Claims 1-9 are pending and allowed.  Claim 1 is currently amended.  Claims 6-9 are new.
The following is an examiner’s statement of reasons for allowance:

In regarding to independent claim 1, Pountney taken either individually or in combination with other prior art of record fails to teach or render obvious a method for monitoring a dual-stage, separated gas/fluid shock strut, comprising: receiving, by a controller, a primary chamber temperature sensor reading; receiving, by the controller, a primary chamber pressure sensor reading; receiving, by the controller, a shock strut stroke sensor reading; activating a secondary chamber of the dual-stage, separated gas/fluid shock strut by compressing the dual-stage, separated gas/fluid shock strut and thereby increasing a primary chamber pressure to be equal to or greater than a secondary chamber pressure; calculating, by the controller, a secondary chamber nominal pressure based upon the primary chamber temperature sensor reading;
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571)273-8300 (Official Communications: including After Final Communications labeled “Box AF”)
(571)273-6705 (Draft Communications)

/YUEN WONG/Primary Examiner, Art Unit 3667